Citation Nr: 0308692	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-15 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for a left knee 
disability, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 1998, 
which denied a rating in excess of 20 percent for the 
veteran's right knee disability, and a rating in excess of 10 
percent for his left knee disability.  In September 2002, the 
veteran filed a motion for a writ of mandamus with the Court, 
requesting that the case be forwarded immediately to the 
Board for review.  The Court, in October 2002, ordered the 
Secretary to file an answer to the petition.  Later in 
October 2002, the RO certified the case to the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  A right knee disability is manifested by arthritis with 
range of motion from 0 to 90 degrees, residuals of a lateral 
meniscectomy, and no instability.  

2.  A left knee disability is manifested by arthritis with 
range of motion from 0 to 90 degrees, and no instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261 (2002).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from October 1981 to October 
1991.  Service medical records show that during service he 
underwent a lateral meniscectomy of the right knee, and he 
was also noted to have arthritis of both knees.  He was 
medically discharged from service, with severance pay, for 
bilateral knee osteoarthritis, status post right lateral 
meniscectomy, and the service department considered this to 
be 10 percent disabling. 

Service connection for bilateral knee osteoarthritis, status 
post right lateral meniscectomy, was granted by the RO by 
rating decision dated in April 1992, and a 10 percent rating 
was assigned.  By rating decision dated in November 1996, 
separate ratings were assigned for the bilateral knee 
disability, with a 10 percent rating assigned for the left 
knee disability, and a 20 percent rating assigned for the 
right knee disability.  

In February 1998, the veteran filed a claim for increased 
ratings for this knee disabilities.  

A VA examination was conducted in March 1998.  The veteran 
said that during the past year he had started using a cane 
because of his knees.  He continued to work at the post 
office.  He had noticed some protrusion of bone over the 
outer aspect of the right knee in addition to more pain.  He 
said his knees swelled and that he took Motrin three times a 
day.  He estimated that he had lost about 4 weeks of work 
over the past 12 months due to his knees.  On examination, 
the veteran was 5'8" tall and weighted 235 pounds.  He could 
toe and heel walk, but only do a quarter squat before he had 
pains in the back of both knees.  He had bony excrescences in 
both knees that were palpable.  He had crepitus in both knees 
on flexion and extension.  The knees were stable.  There was 
no increased heat, effusion, or capsular thickening.  There 
was no apparent thigh or calf atrophy.  The right knee 
extended to 4 degrees and flexed to 90 degrees.  The left 
knee extended to 0 degrees and flexed to 97 degrees.  X-rays 
showed marked traumatic arthritis in the right knee with 
spurring in the right knee.  In the left knee, there was a 
spurring and mild arthritis.  There had been progression of 
the left knee arthritis since 1996.  The right knee did not 
appear to have changed on chest X-ray since 1996.  The 
diagnoses were degenerative arthritis of the left knee and 
traumatic arthritis of the right knee.  It was commented that 
he had severe arthritis in the right knee, for which he would 
ultimately need a total knee replacement, probably some time 
within the next 10 years.  The left knee arthritis could be 
expected to get progressively worse over the years.  

VA medical records show the veteran's periodic follow-up for 
osteoarthritis of the knees from July 1998 to April 1999, for 
which he was prescribed Motrin.  In January 1999, range of 
motion was noted to be from 0 to 120 degrees.

In June 2001, a VA examination was conducted.  The veteran 
said he took ibuprofen which gave him some relief from pain 
and swelling.  He worked at a sitting job as a mail 
processor, but reported difficulty sitting for prolonged 
periods.  He said pain was also worsened with activity.  He 
said he could not sit in a car for a very long period.  He 
denied instability.  On examination, his knees were enlarged 
due to osteophytes about the knees.  He had a 1+ effusion of 
both knees.  The right knee was not warm or erythematous.  He 
had a painful range of motion from 0 to 90 degrees, mainly at 
the extremes of motion.  He had palpable osteophytes about 
the knee.  The joint was tender.  He did not have any 
instability.  Sensation and motor function were intact.  The 
left knee was a similar and symmetric examination.  His range 
of motion was 0 to 90 degrees, and he had palpable 
osteophytes in the left knee as well.  He was tender at the 
medial joint line.  He had no instability.  McMurray 
examination caused pain, but no definite popping.  Sensory 
and motor functions were intact.  X-rays disclosed severe 
tricompartmental arthritis of both knees.  It was commented 
that eventually the veteran would need bilateral total knee 
replacements, although due to his young age, he should hold 
off on this as long as possible.  Braces were not indicated 
as he had no instability.  

Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims for a rating higher than 20 
percent for a right knee disorder and a rating higher than 10 
percent for a left knee disorder.  He has been informed of 
the respective responsibilities of him and the VA for 
providing evidence.  Identified medical records have been 
obtained, and VA examinations have been provided.  Several 
letters from the veteran's attorney, and his petition to the 
Court, indicate he wants prompt appellate adjudication 
without further procedural delay.  The Board finds that the 
notice and duty to assist provisions of the law are 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 C.F.R. § 4.71a, Code 5258.

Symptomatic removal of a semilunar cartilage is rated 10 
percent.  38 C.F.R. § 4.71a, Code 5259.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

With regard to the right knee, there is a history of a 
lateral meniscectomy, but the current 20 percent rating is 
the maximum rating under Code 5258 for a dislocated semilunar 
cartilage with frequent symptoms, and it exceeds the maximum 
rating of 10 percent under Code 5259 for a removed semilunar 
cartilage that is symptomatic.  The recent medical records 
indicate there is no right knee instability, and thus a 10 
percent rating under Code 5257 for recurrent subluxation or 
lateral instability is not warranted.  See 38 C.F.R. § 4.31.  
While separate ratings are permitted for knee instability, 
and for arthritis with limitation of motion, the veteran does 
not have a compensable degree of right knee instability, and 
thus dual ratings are not warranted.  VAOPGCPREC 9-98 and 23-
97.  

There is X-ray evidence of right knee arthritis, but the 
evidence does not show motion is restricted to the degree 
required for even a 10 percent rating under Codes 5260 and 
5261 for limitation of motion.  For example, right knee range 
of motion was 0 to 90 degrees at the last examination, which 
would be rated 0 percent under these limitation of motion 
codes.  There is at least some limitation of motion of the 
right knee, along with X-rays evidence of arthritis, and this 
would support a 10 percent rating under arthritis Codes 5003 
and 5010.  The veteran does have some pain on right knee 
motion, but this is mostly at the extremes of motion, and 
there is no credible evidence that pain on use and during 
flare-ups results in such degree of limitation of motion (as 
set forth in Codes 5260 and 5261) as would support a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995). 

As to the left knee disability, there is no instability shown 
in the recent medical records, and thus a compensable rating 
under Code 5257 is not in order.  The veteran does not have a 
compensable degree of left knee instability, and thus dual 
ratings for instability, and for arthritis with limitation of 
motion, are not warranted.  VAOPGCPREC 9-98 and 23-97.  There 
is X-ray evidence of left knee arthritis, but the evidence 
does not show motion is restricted to the degree required for 
even a 10 percent rating under Codes 5260 and 5261 for 
limitation of motion.  For example, left knee range of motion 
was 0 to 90 degrees at the last examination, which would be 
rated 0 percent under these limitation of motion codes.  
There is at least some limitation of motion of the left knee, 
along with X-rays evidence of arthritis, and this supports a 
10 percent rating under arthritis Codes 5003 and 5010.  The 
veteran does have some pain on left knee motion, but this is 
mostly at the extremes of motion, and there is no credible 
evidence that pain on use and during flare-ups results in 
such degree of limitation of motion (as set forth in Codes 
5260 and 5261) as would support a higher rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995). 

The weight of the credible evidence establishes that the 
right knee disorder is not more than 20 percent disabling, 
and the left knee disorder is not more than 10 percent 
disabling, under any diagnostic codes.  As the preponderance 
of the evidence is against the claims for increased ratings, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

